DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 15 June 2022; claims 1, 3-9, 11-14 and 16-18 are pending in the application; claims 1, 5, 9, 12, 14 and 17 are amended; and claims 2, 10, 15 and 19-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ogushi et al. (US 2008/0070614 A1) in view of Wakamiya et al. (WO 2007/083586 A1).

Regarding claim 1, Ogushi discloses a communications system comprising: 
a site manager (Fig. 4, Middleware Server);
 a management node (Fig. 4, router node RT1 or alternatively gateway node GW2, [0053], [0083] disclosing these as parent nodes which buffer data for the sensor nodes for which they are the parent); and 
a wireless sensor (Fig. 4 sensor node SS1 with router node RT1 as parent; or sensor node SS2 with gateway GW2 as parent), 
wherein the wireless sensor is configured to send a connection request to the management node in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
the management node is configured to query, based on the connection request, whether the management node locally caches a first message (Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS” these features implicitly describe the parent node checking as to whether data is buffered or not), wherein the first message is received by the management node from the site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls);
the management node is further configured to send a response to the wireless sensor based on a result of the query, the response including the first message responsive to the result of the query being that the management node locally caches the first message in advance (Fig. 9, [0127]-[0128] here the “Data A” previously buffered by router node RT1 is sent to the sensor node SS1), 
or the response indicates that the management node fails to cache the first message responsive to the result of the query being that the management node fails to locally cache the first message in advance ([0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”),
wherein the management node is further configured to receive a second message from the wireless sensor after sending the response, and to send the second message to the site manager ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" after receiving the response (e.g., “Data A”)  which shows that Data A was received to the Middleware Server; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer); and
wherein the second message is locally cached by the management node prior to being sent to the site manager (Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory ; Fig. 4 GW1 RAM, Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager; [0055] and [0056] disclosing the RAM in GW1 comprises Volatile and Nonvolatile memories, the  Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol); and 
the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after receiving the response ([0128] the sensor node SS1 returns to the short sleep period “Short Sleep B”).
Ogushi does not disclose the following; however, Wakamiya discloses the wireless sensor is further configured to determine a duration of the wakeup mode, and a duration of the sleep mode of the wireless sensor based on a degree of change of the second message that includes the environmental data ([0041] (e.g., paragraph above [0042] in the translation) disclosing when the sensor information detected by sensor 13-1 is emergency information (i.e., a degree of change of emergency; as opposed to, non-emergency) the sensor node is released from sleep control, remains powered on and transmits sensor information more frequently. (i.e., duration of wakeup mode is always on until home server confirms the emergency information has been received (see [0051] returns to normal) and duration of sleep is zero; Fig. 7 and [0031]-[0032] disclosing normal is when the sensor has a sleep wake schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ogushi with the invention of Wakamiya because the motivation can be found in Wakamiya that this provides a wireless sensor network that realizes transmission of emergency information from a terminal to a base station with high reliability and low delay ([0004]).

Regarding claim 3, Ogushi discloses the system according to claim 1, wherein the wireless sensor is further configured to send the second message to the management node after receiving the response ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server).

Regarding claim 4, Ogushi discloses the system according to claim 3, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after sending the second message to the management node ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).

Regarding claim 7, Ogushi discloses the system according to claim 1, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after sending the second message to the management node ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds), 
wherein the wireless sensor is further configured to determine a duration of the wakeup mode (Fig. 2, Task Processing 1, 2 and 3) and a duration of the sleep mode of the wireless sensor based on a service volume of the wireless sensor ([0139]-[0140] disclosing the sensor node determines the duration of the Short sleep based on the total number of data to be delivered).

Regarding claim 8, Ogushi discloses the system according to claim 7, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to meeting the duration of the wakeup mode (Fig. 2, [0084],  [0087]-[0088], [0094]  disclosing the sensor node determines the end of the awake period upon receiving the ACK NoData indicating there is no data and promptly enters the sleep period).

Regarding claim 9, Ogushi discloses a wireless sensor management method, the method comprising: 
receiving, by a management node (e.g., router node RT1), a connection request sent by a wireless sensor responsive to the wireless sensor being in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
querying, by the management node based on the connection request, whether the management node locally caches a first message (Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS” these features implicitly describe the parent node checking as to whether data is buffered or not), wherein the first message is received by the management node from a site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls); and 
sending, by the management node, a response to the wireless sensor based on a result of the query (Fig. 9, [0127]-[0128] here the “Data A” previously buffered by router node RT1 is sent to the sensor node SS1), wherein the response enables the wireless sensor to switch from the wakeup mode to the sleep mode, and the response includes the first message responsive to the result of the query being that the management node locally caches the first message in advance ([0128] Here, the data "Data A" previously buffered by the router node RT1 is passed to the sensor node SS1. Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).
or wherein the response further indicates that the management node fails to cache the first message responsive to the result of the query being that the management node fails to locally cache the first message in advance ([0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”); and
sending, by the management node, a second message to the site manager after sending the response (Fig. 9 ACK[Data A] sent by RT1 to Middleware server; [0128] “ the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server”; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), wherein the second message is locally cached by the management node prior to being sent to the site manager  (Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory ; Fig. 4 GW1 RAM, Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager; [0055] and [0056] disclosing trhe RAM in GW1 comprises Volatile and Nonvolatile memories, the  Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer).
Ogushi does not disclose the following; however, Wakamiya discloses wherein a duration of the wakeup mode and a duration of the sleep mode of the wireless sensor is determined by the wireless sensor based on a degree of change of the second message that includes the environmental data ([0041] (e.g., paragraph above [0042] in the translation) disclosing when the sensor information detected by sensor 13-1 is emergency information (i.e., a degree of change of emergency; as opposed to, non-emergency) the sensor node is released from sleep control, remains powered on and transmits sensor information more frequently. (i.e., duration of wakeup mode is always on until home server confirms the emergency information has been received (see [0051] returns to normal) and duration of sleep is zero; Fig. 7 and [0031]-[0032] disclosing normal is when the sensor has a sleep wake schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ogushi with the invention of Wakamiya because the motivation can be found in Wakamiya that this provides a wireless sensor network that realizes transmission of emergency information from a terminal to a base station with high reliability and low delay ([0004]).

Regarding claim 11, Ogushi discloses the method according to claim 9, after the sending, by the management node, the response to the wireless sensor based on the result of the query, further comprising: receiving the second message, sent by the wireless sensor ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server).

Regarding claim 14, Ogushi discloses a wireless sensor management method, the method comprising: 
sending, by a wireless sensor, a connection request to a management node in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
receiving, by the wireless sensor, a response sent by the management node, wherein the response includes a first message that is cached in the management node, or the response indicates that the management node fails to cache the first message (Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS”), and 
the first message is received by the management node from a site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls); and 
switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response (Fig. 1; [0084] At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1 signifying that such data does not exist to the sensor node SS. The sensor node SS which received this response promptly shifts to a sleep period "Sleep 2." ; [0128] the sensor node SS1 returns to the short sleep period “Short Sleep B”); and 
sending, by the wireless sensor a second message to a wireless node after receiving the response from the management node (([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" after receiving the response (e.g., “Data A”)  which shows that Data A was received to the Middleware Server; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”), 
wherein the second message is locally cached by the management node prior to being sent to the site manager Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer), and the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim. Furthermore, satisfaction of the positively recited claim features provides a technique that is capable of achieving the same intended use or result. However, as indicated above the “ACK [Data A]” is destined for the Middleware Server; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)).
Ogushi does not disclose the following; however, Wakamiya discloses determining, by the wireless sensor, a duration of the wakeup mode, and a duration of the sleep mode of the wireless sensor based on a degree of change of the second message that includes the environmental data ([0041] (e.g., paragraph above [0042] in the translation) disclosing when the sensor information detected by sensor 13-1 is emergency information (i.e., a degree of change of emergency; as opposed to, non-emergency) the sensor node is released from sleep control, remains powered on and transmits sensor information more frequently. (i.e., duration of wakeup mode is always on until home server confirms the emergency information has been received (see [0051] returns to normal) and duration of sleep is zero; Fig. 7 and [0031]-[0032] disclosing normal is when the sensor has a sleep wake schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ogushi with the invention of Wakamiya because the motivation can be found in Wakamiya that this provides a wireless sensor network that realizes transmission of emergency information from a terminal to a base station with high reliability and low delay ([0004]).
It is noted that Wakamiya also discloses the second message is useable for communication between the wireless sensor and the site manager ([0051] when the home server receives the emergency information).

Regarding claim 16, Ogushi discloses the method according to claim 14, wherein the switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response comprises: switching, by the wireless sensor, from the wakeup mode to the sleep mode after sending a second message to the management node ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).

Regarding claim 17, Ogushi discloses the method according to claim 14, wherein after receiving the response sent by the management node, the wireless sensor sends the second message to the management node  ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server), 
wherein the method further comprises: determining, by the wireless sensor (Fig. 2, Task Processing 1, 2 and 3), a duration of the wakeup mode and a duration of the sleep mode of the wireless sensor based on a service volume of the wireless sensor ([0139]-[0140] disclosing the sensor node determines the duration of the Short sleep based on the total number of data to be delivered).

Regarding claim 18, Ogushi discloses the method according to claim 17, wherein the switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response comprises: switching, by the wireless sensor, from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to the wireless sensor meeting the duration of the wakeup mode (Fig. 2, [0084],  [0087]-[0088], [0094]  disclosing the sensor node determines the end of the awake period upon receiving the ACK NoData indicating there is no data and promptly enters the sleep period).

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (US 2008/0070614 A1) in view of Wakamiya et al. (WO 2007/083586 A1), further in view of Kim et al. (US 2006/0114866 A1).

Regarding claim 5, Ogushi discloses the system according to claim 1, wherein the site manager is further configured to determine the duration of the sleep mode of the wireless sensor, wherein the first message comprises the duration of the sleep mode ([0060] commands are downstream data addressed to the sensor node; [0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.”).
Ogushi is directed to the field of endeavor of Zigbee and IEEE 802.15.4 networks ([0079]) does not expressly disclose the following; however, Kim is in the same field of endeavor and suggests wherein the site manager is further configured to determine the duration of the wakeup mode (Fig. 3, [0145]-[0051]) and it would have been obvious to one of ordinary skill in the art the active period disclosed by Kim could be placed in the command taught by Ogushi wherein the first message comprises the duration of the wakeup mode with a reasonable expectation of success because Ogushi discloses the middleware manager can determine sleep periods based on topology of the network in order to inform the sensor nodes of the intermittent operating cycle ([0140]) and discloses topologies comprising multiple networks (Fig. 4). One of ordinary skill would have recognized the need in the topology of Ogushi for coordinating between the various networks and would have found it obvious to modify the Middleware Server of Ogushi to control the active periods as taught by Kim in order to provide a method of sharing the wireless channel amongst the plurality of networks (Kim [0005]-[0013]).

Regarding claim 6, Ogushi in view of Kim further discloses the system according to claim 5, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to the wireless sensor meeting the duration of the wakeup mode (Ogushi: [0128] Short Sleep B for 3 seconds; Kim Fig. 2, [0041]-[0044] setting a limit on the active time is necessary to avoid collisions between the networks).
It would have been obvious to one of ordinary skill in the art to limit the active time because Kim indicates this avoids collisions between networks ([0041]-[0044]). 

Regarding claim 12, Ogushi discloses the method according to claim 9, wherein the first message comprises the duration of the sleep mode ([0060] commands are downstream data addressed to the sensor node; [0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.”).
Ogushi is directed to the field of endeavor of Zigbee and IEEE 802.15.4 networks ([0079]) does not expressly disclose the following; however, Kim is in the same field of endeavor and suggests wherein the site manager is further configured to determine the duration of the wakeup mode (Fig. 3, [0145]-[0051]) and it would have been obvious to one of ordinary skill in the art the active period disclosed by Kim could be placed in the command taught by Ogushi wherein the first message comprises the duration of the wakeup mode with a reasonable expectation of success because Ogushi discloses the middleware manager can determine sleep periods based on topology of the network in order to inform the sensor nodes of the intermittent operating cycle ([0140]) and discloses topologies comprising multiple networks (Fig. 4). One of ordinary skill would have recognized the need in the topology of Ogushi for coordinating between the various networks and would have found it obvious to modify the Middleware Server of Ogushi to control the active periods as taught by Kim in order to provide a method of sharing the wireless channel amongst the plurality of networks (Kim [0005]-[0013]).

Regarding claim 13, Ogushi in view of Kim suggests the method according to claim 12, wherein the response enables the wireless sensor to switch from the wakeup mode to the sleep mode comprises: 
the response is useable to instruct the wireless sensor to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode ([0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.” [0128] Here, the data "Data A" previously buffered by the router node RT1 is passed to the sensor node SS1. Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds), responsive to the wireless sensor meeting the duration of the wakeup mode (Kim Fig. 2, [0041]-[0044] setting a limit on the active time is necessary to avoid collisions between the networks).
It would have been obvious to one of ordinary skill in the art to limit the active time because Kim indicates this avoids collisions between networks ([0041]-[0044]). 


Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the grounds of rejection under 35 U.S.C. § 112 presented in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461